Citation Nr: 1417572	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to November 1957.

This appeal comes before the Board of Veterans' Appeals Board from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.  In March 2013, the Veteran testified at a Board hearing held before the undersigned in Washington, DC.  A copy of the transcript is of record.  In July 2013, the Board remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Despite numerous attempts to test the Veteran's hearing acuity, the record does not include any reliable puretone or speech recognition test results dated during the appellate period.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

The Veteran reports that he experiences bilateral hearing loss that is of sufficient severity as to necessitate the use of hearing aids; and he has suggested that without hearing aids, he is unable to distinguish words and cannot understand any conversation.  He has submitted statements from people who know him attesting to a decline in his hearing acuity, which requires people to yell in order for him to hear them.  

For historical purposes, it is noted that service connection was established for hearing loss by the RO in an August 2005 decision.  The Veteran appealed the initial rating but subsequently withdrew the appeal prior to the certification of the appeal to the Board.  In March 2010, the Veteran filed a claim of entitlement to an increased rating.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. § 4.85(c).  Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment, such as where testing reveals pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 or more decibels at 2000 Hz, the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average.  38 C.F.R. § 4.86

An August 2008 VA treatment record reveals a history from the Veteran's spouse that the Veteran was "slightly" hard of hearing.  Audiometric testing at an October 2008 VA examination revealed puretone threshold averages of 38.75 decibels in the right ear and 58.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner determined that the puretone thresholds were consistent with objective testing, though the thresholds were only obtained after reinstruction, a series of objective tests, and multiple examiners.  The examiner noted that the level at which the ear responded to the stimulus was well below (better) any of the thresholds previously obtained for behavioral responses.  The examiner explained that the ear cannot respond to a tone that it does not hear; therefore, the examiner found the previous exams that placed the Veteran's voluntary hearing thresholds above (poorer) the levels at which this objective response was obtained were clearly in error.  The examiner added that the left ear was "clearly" not dead.  The examiner noted that the current audiometric testing was consistent with that conducted by VA in 2005

An April 10, 2010, private audiology record indicates that audiometric testing was conducted.  The test revealed puretone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
NT
75
LEFT
95
110
110
NT
110

Speech audiometry revealed speech recognition ability of 20 percent in the right ear; this finding is not adequate for rating purposes, however: the audiologist did not use the Maryland CNC word list test, as required by 38 C.F.R. § 4.85(a).  See December 2013 medical statement.  The assessment was moderate-severe right ear hearing loss with very poor dissemination and severe to profound left ear hearing loss.  The record recommended that the Veteran be considered for possible cochlear implant.  

An April 14, 2010, VA medical record reports that the Veteran's hearing was normal for low-level conversation with bilateral hearing aids.  

An April 21, 2010, private audiology record indicates that audiometric testing was conducted.  The test revealed puretone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
90
95
105
LEFT
110
110
110
110
110

Speech audiometry revealed speech recognition ability of 40 percent in the right ear; this finding is not adequate for rating purposes, however: the audiologist did not use the Maryland CNC word list test, as required by 38 C.F.R. § 4.85(a).  See December 2013 medical statement.  

A July 2010 VA examination record reveals the examiner's determination that the objective data suggested that the  Veteran's hearing thresholds were better than those obtained in behavioral testing; thus, tonal and speech core were considered invalid and were not reported.

July and November 2010 and May 2011 VA medical records indicate that the Veteran had hearing loss with "good results with aids."  

An April 2012 VA treatment record reveals the Veteran's history of diminished hearing acuity since 2008.  He reported that the left ear was "dead."  The record reveals that the Veteran was only wearing a right ear hearing aid, reporting that the left ear hearing aid had been sent for repair in 2011.  The audiologist reported that no communication difficulty was observed when talking with the Veteran prior to beginning of examination, even with the right hearing aid removed.  The audiologist explained that the Veteran answered several questions asked of him without visual cues, noting that the Veteran could hold a conversation comfortably with a clinician who was walking in front of him and with a practitioner whose back was turned towards him, and that the Veteran was very soft spoken with and without the hearing aid in his ear.  The audiologist reported that subjective testing was inconsistent and the Veteran had to be reinstructed several times.  The examiner added that other behavioral responses consistent with superficially elevated thresholds were observed, such as 1/2 spondee responses to speech recognition testing and positive speech and pure-tone Stengers.  The audiologist added that there was poor speech recognition testing - puretone average agreement, noting that the speech recognition testing values were better than any pure-tone threshold volunteered by the Veteran bilaterally, and that the speech awareness threshold was above the reported level of speech reception threshold.  Additionally, the audiologist noted that the reported most comfortable levels were in poor agreement with the obtained puretone thresholds bilaterally, explaining that one would expect the Veteran's most comfortable levels to be significantly higher based on the volunteered thresholds.  The examiner further noted that the Veteran's word recognition scores were unexpectedly good, at 76-92% at or slightly below any volunteered behavioral threshold.  

The audiologist determined that there were inconsistencies indicating some possible functional overlay and that the results were most likely not reflective of true organic hearing acuity.  The audiologist was unable to definitively quantify the degree/configuration of the Veteran's hearing loss due to the inconsistencies.  The audiologist explained that objective findings suggested that hearing acuity in the low to mid frequencies was essentially normal or borderline normal bilaterally while behavioral responses suggested that the Veteran could not hear conversational speech.  Based on the objective testing, the audiologist suspected the Veteran's hearing acuity had not changed significantly from the comprehensive testing performed in 2007 and 2008.  

An April 2012 VA examination record reveals the Veteran's history of a decrease in hearing acuity since 2008.  The Veteran reported he did not hear "at all" from the left ear, explaining that it was completely dead.  The examiner noted the Veteran had a "long history of inconsistent behavioral response vs. objective response to testing."  The examiner reported that there was no noted communication difficulty when talking to the Veteran prior to the beginning of the examination, even with the hearing aids removed.  The examiner explained that the Veteran answered several questions without visual cues and spoke in a "relatively quiet voice" with respect to the admitted threshold and without hearing aids in his ears.  The examiner explained that if the Veteran's thresholds were at the levels indicated during subjective testing, the Veteran would have been unable to detect speech, particularly in the situation described, let alone conduct a conversation.  

Objective testing suggested essentially normal outer hearing canal integrity at the low to mid outer hair cell through 2000 Hz and absent responses beyond 2000 Hz bilaterally and normal middle ear function.  Subjective testing revealed a positive speech Stenger, which was suggestive of an elevation of response above threshold.  The examiner reported that the puretone thresholds were in very poor agreement with even the apparently elevated speech recognition testing and that the responses were inconsistent and the Veteran had to be reinstructed many times.  The examiner also reported that the Veteran exhibited other behavioral responses consistent with functional overlay, such as "1/2 spondee response to speech recognition testing and positive pure-tone Stenger."  The examiner added that the Veteran also had poor speech recognition testing - puretone average agreement, noting that the Veteran had a speech recognition testing value of 42 decibels in the right ear and 68 decibels in the left ear which were better than any puretone threshold volunteered by the Veteran bilaterally, and that the speech awareness threshold of 44 decibels in the right ear was above the reported level of speech reception threshold (ability to comprehend spondee and repeat properly) indicating further inconsistency.  Furthermore, the examiner noted the Veteran's most comfortable level of 60 decibels in the right and 68 decibels in the left suggested that his level of comfort for hearing and understanding speech was softer than he was reportedly able to hear any single tone and that the Veteran's general comfort level for speech was approximately 40 decibels higher than on speech recognition testing.  The examiner reported that using the Veteran's preferred comfort level for word recognition testing produced a very good response, with proper identification of the target word 92 percent of the time in the right ear and 88 percent of the time in the left ear when the words were presented at a level at or above his admitted audibility level, which the examiner reported was an "obviously impossible feat."    

The examiner concluded that the Veteran's behavioral responses were "very inconsistent and unlikely reflective of organic hearing acuity."  The examiner added that the objective findings suggested hearing acuity in the low to mid frequencies were essentially normal or borderline normal bilaterally whereas the behavioral responses suggested the Veteran could not hear conversational speech.  Based on the objective testing, the examiner suspected the Veteran's hearing acuity had not changed significantly from the comprehensive testing performed in 2008.  In a May 2012 addendum, the examiner reiterated that the Veteran's threshold responses were too inconsistent to use for rating purposes despite reinstruction.  





A July 2012 private audiology record indicates that audiometric testing was conducted.  The test revealed puretone thresholds in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
90
75
90
95
95
LEFT
95
95
115
120
110

Speech audiometry revealed speech recognition ability of 40 percent in the right ear; this finding is not adequate for rating purposes, however: the examiner did not use the Maryland CNC word list test, as required by 38 C.F.R. § 4.85(a).  See December 2013 medical statement.  

An October 2013 VA examination record reveals the Veteran's history of diminished hearing acuity since 2012.  The record indicates that the hearing loss impacted the ordinary conditions of daily life because the Veteran reported an inability to hear.  The examiner reported that that although puretone tests were conducted, the results were not valid because the Veteran's responses were too inconsistent.  Furthermore, the use of the speech discrimination scores was not appropriate because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.

The examiner noted that the Veteran was well known to the clinic and that his customary pattern of poor reliability and significant inconsistencies in response continued.  The examiner reported that no communication difficulty was noted when talking with the Veteran prior to the beginning of examination, and the Veteran answered several questions asked of him without visual cues, i.e. the Veteran held a conversation comfortably with the examiner with the examiner's back turned towards him.  The examiner added that the Veteran was very soft spoken with and without his hearing aids, although a person with the degree of hearing loss the Veteran's behavioral responses suggest would produce a loud voice without amplification in order for him to get auditory feedback from speech.  

Objective testing of the right ear suggested essentially normal hearing sensitivity at 1000 Hz, with a moderate hearing loss from 2000-4000 Hz.  Objective testing of the left ear was inconclusive due to artifact and poor recording.  Diagnostic testing suggested essentially normal outer hearing canal integrity at the low to mid frequencies, which was typically indicative of normal (or very near normal) hearing sensitivity in this region bilaterally.  The examiner reported that these objective findings were inconsistent with the Veteran's volunteered responses to pure-tone stimuli bilaterally:  the volunteered responses suggested a moderately severe hearing loss but the objective findings suggested normal hearing.  The examiner added that tympanometry was also within normal limits, which was usually indicative of normal middle ear function.  With respect to audiometric testing, the examiner reported that the volunteered responses to pure-tone stimuli suggested mild to moderate-severe hearing loss (250-8000 Hz) in the right ear and normal hearing sensitivity through 750 Hz sloping to moderate to severe hearing loss (1000-8000 Hz) in the left ear.  However, the examiner found the testing inconsistent, and the Veteran had to be reinstructed many times.  The examiner reported that other behavioral responses consistent with superficially elevated thresholds were observed, such as 1/2 spondee responses to speech recognition testing, and noted that the Veteran whispered the correct full spondee response under his breath at the speech recognition testing decibel level recorded on audiogram.  The examiner found there was fair speech recognition testing and pure tone average agreement, but speech awareness threshold in the right ear was below any pure-tone threshold volunteered by the Veteran for the right ear indicating further inconsistency.  The examiner noted that the Veteran conversed comfortably with talk-over feature at 60 decibels bilaterally, which was consistent with normal conversational speech of 55-60 decibels, but inconsistent with the reported behavioral thresholds, and word recognition scores were unexpectedly good at 94%  or only slightly above volunteered behavioral thresholds.  

The examiner further noted that the results were slightly better than those obtained at last examination in 2012, with a "vast improvement" in thresholds obtained for the left ear.  However, the examiner found inconsistencies were still present, indicating functional overlay bilaterally, and believed the audiometric results were most likely not reflective of true organic hearing acuity.  The examiner was unable to definitively quantify degree/configuration of the Veteran's hearing acuity due to these inconsistencies.  The examiner added that the objective findings suggest hearing levels in the low to mid frequencies (essentially through 1000 Hz) were essentially normal or borderline normal bilaterally.  Based on the objective tests, the examiner believed the Veteran's hearing acuity had not changed significantly from comprehensive testing performed in 2008 and 2007.

After review of the evidence, the Board finds that a compensable rating is not warranted for bilateral hearing loss because the record does not include reliable, and thus probative, audiometric results corresponding to a compensable rating. 

Initially, the Board notes that the use of the speech discrimination test results is not appropriate because the private testing was not conducted using the Maryland CNC, as required by VA regulation, and each VA speech audiometry was determined to be unreliable.  The Board finds the VA examiners' determinations as to unreliability are highly probative as each examiner provided a detailed rationale for making such a determination and the Board finds that these determinations are consistent with the medical record, which shows significantly divergent findings as to the Veteran's  speech recognition ability.  For example, during a 16 day period in May 2010, the Veteran's speech recognition ability ranged from 20 percent in the right ear and absent in the left ear to normal for low level conversational ability and contradictory evidence as to the left ear hearing acuity.  

Although the private speech recognition testing reveals findings of no speech recognition in the left ear, objective testing, puretone testing, and VA speech audiometry indicate that the left ear is not "dead," and 2010 and 2011 VA non-audiological medical records indicate that the Veteran had "good" results with his hearing aids and had normal low level conversational ability.  Thus, the Veteran's speech discrimination results are not to be considered

The Board finds the puretone testing results are also not to be considered due to unreliability.  The Board finds the VA examiners' repeated determinations that the puretone testing was unreliable are highly probative as each examiner provided a detailed rationale for such a conclusion and the Board finds the determinations are consistent with the medical record, which shows normal results with objective testing, notations of "good" results with hearing aids and "normal" low level conversational hearing in 2010 and 2011, inconsistency between speech discrimination and puretone test results, inconsistency between audiometric test results and conversational hearing and speech abilities, and fluctuating puretone results in the right ear.  

Although the private records do not include specific findings of unreliability on the part of the Veteran, the Board finds they too are unreliable and not probative for the same reasons.  Again, the puretone results are inconsistent with objective testing and the Veteran's conversational ability during VA medical evaluation, and the private records do not offer any opinion (positive or negative) as to the Veteran 's reliability.  The Board finds the probative value of the private records is outweighed by the VA audiologists' consistent determinations as to the Veteran's unreliability. 

Additionally, the private audiologists did not provide any explanation for why, if the audiometric testing was accurate, that the Veteran's decibel loss would have wildly fluctuated between April 10 and 21, 2010, such that he would have lost 20 decibels of hearing acuity at three different frequencies in his right ear.  This significant shift in and of itself is suggestive that the private treatment is not reliable, particularly in light of the repeated assertions by medical professionals in this case that the Veteran's testing has been unreliable.

The Board acknowledges that the Veteran has provided competent evidence of diminishing  hearing acuity, to include statements from family and a treating medical professional.  Although the Board finds the evidence suggests the Veteran has hearing loss, the record does not include any reliable clinical findings with which to rate this hearing loss at a compensable level.  In this regard, the Board notes that the Veteran, his family, and his treating oncologist are all not considered competent to identify a specific level of disability of hearing loss according to the appropriate to the schedular rating criteria.  

In the absence of probative clinical findings, and the probative determination that the Veteran's hearing acuity has not significantly altered since 2008, when audiometric testing revealed results corresponding to a noncompensable rating, a compensable rating for bilateral hearing loss is denied.   

The Board has considered whether referral for an extraschedular evaluation is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Veteran's complaints are considered under the appropriate diagnostic code.  The VA examinations included the 2013 examiner's observation that the functional impact of the Veteran's hearing impairment was reported inability to hear.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology.  In this regard, the Board notes that although the Veteran contends that his rating is inadequate, he has not contended that the rating criteria are inadequate.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is not employed.  The record indicates that entitlement to a TDIU was severed effective June 1, 2010.  After that date, the record does not include any new reliable evidence indicative of unemployability due to hearing loss.  Thus, the Board finds that Rice is inapplicable since there is no probative evidence of unemployability due to the Veteran's service connected hearing loss

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The RO provided the Veteran pre-adjudication notice by letter dated in May 2010, which informed him of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent VA and reported private treatment records have been obtained and associated with the file. 

VA examinations were conducted and opinions obtained which are adequate for adjudicative purpose.  The examiners performed all necessary testing and provided explanations for why the audiometric results were not reliable.  The Veteran contends that the VA examiners are biased against him and did not perform all required testing.  The Board finds no foundation for the Veteran's allegations.  The examination records indicate that multiple tests were performed to evaluate the Veteran's hearing loss, and there is no indication of any specific test that was not performed:  although the Veteran reported that testing was incomplete, he has not specified which testing (e.g. objective or subjective) was incomplete or inadequate.  The examination records contain all necessary findings with which to rate the Veteran's condition.  Moreover, a review of the examination reports suggests that if there is a problem with the results of the examinations, it lies in the Veteran's failure to follow instructions.  Thus, the Board finds each examination was complete.  Furthermore, the Board finds the record does not support a finding of bias.  Although VA audiologists have noted that the Veteran is "well-known" in the clinic, the records indicate that each audiologist attempted to perform the audiometric testing required to rate the hearing loss and reinstructed the Veteran multiple times in an attempt to ensure reliability.  As discussed above, the Board finds the examiners' determinations as to unreliability are highly probative as they are consistent with the medical record, which reveals normal objective test results, inconsistent audiometric results, and contradictory findings and histories as to the severity of the Veteran's hearing acuity.

The Veteran was provided an opportunity to set forth his contentions during the April 2011 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002): VA learned which speech recognition word lists were used by the private audiology facilities, provided an adequate VA examination, and obtained probative opinions as to the nature and severity of the Veteran's hearing loss.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


